Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 02/07/2022.
Claims 1-5, 11, 13-24, 27 and 28 have been allowed.
Claims 1 and 11 have been amended.
Claims 6-10, 12 and 25-26 have been cancelled.
Claims 27 and 28 have been added.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see pages 8-29, filed 02/07/2022, with respect to the rejection(s) of claims 13 and 16-24 being rejected under 35 U.S.C. 102 as being anticipated by  Okumura (JP2021122972A); as well as the rejection(s) of claims 1, 4, 5 and 11 being rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Warner (US 2003/0062541); and the rejection(s) of claims 2, 3, 14 and 15 being rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Warner (US 2003/0062541); have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…providing a semiconductor device including a circuitry in a package, the package having leads, a first subset of the leads being electrically disconnected from the circuitry, a second subset of the leads having electrical connections to the circuitry; providing a contactor pin block having sockets corresponding to the leads, a first subset of the sockets corresponding to the first subset of the leads without being filled with test pins, a second subset of the sockets filled with test pins for contacting the second subset of leads; and inserting dummy plugs into the first subset of the sockets.”
Claims 2-5, 27 and 28 are also allowed as they further limit allowed claim 1.
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 11,
      “…an insulating body having sockets corresponding to leads of a package of a semiconductor device including a circuitry, wherein a first subset of the leads being electrically connectable to the circuitry, a second subset of the leads being not electrically connectable to the circuitry; test pins populating a first subset of the sockets corresponding to the first subset of the leads; and dummy plugs populating a second subset of the sockets corresponding to the second subset of the leads, the dummy plugs not extending beyond any exterior surface of the contactor pin block.”
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 13,
“…providing a semiconductor device with a set of leads; providing a contactor pin block with pin-filled sockets matching the set of leads; voiding a subset of the sockets by depopulating selected pins in the voided sockets; inserting dummy plugs into the voided sockets.”
Claims 14-24 are also allowed as they further limit allowed claim 13.
The closest prior art references that were found based on an updated search.
Worrall et al. US 2018/0074118 - The device has a board arranged with first horizontal part, second horizontal part and vias, where the first and second parts respectively include first and second surfaces.
Tong et al. US 2018/0106835 - The method involves providing a semiconductor device which includes circuitry in a package (701). The package has leads.
Tong et al. US 2020/0141974 - The method involves providing a contactor pin block (110) having sockets (111) corresponding to the leads (101) of the semiconductor device (100).

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 11 and 13; therefore claims 1-5, 11, 13-24, 27 and 28 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867